Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Palomar Medical Technologies, Inc. (the “Company”) on Form 10-Q for the period endedSeptember 30, 2012as filed with the Securities and Exchange Commission (the “Report”), I, Joseph P. Caruso, and I, Paul S. Weiner certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to our knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its Staff upon request. Dated:November 8, 2012 By:/s/Joseph P. Caruso Joseph P. Caruso President, Chief Executive Officer, Director, and Chairman of the Board of Directors Dated:November 8, 2012 By:/s/ Paul S. Weiner Paul S. Weiner Chief Financial Officer
